DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/30/2021 and 6/16/2022 have been entered and considered by the examiner.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
Because claims 13-18 use the term “means for”, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification at Fig. 11 and para. 0102 shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: device 1105 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including a communications manager 1110, a network communications manager 1115, a transceiver 1120, an antenna 1125, memory 1130, a processor 1140, and an inter-station communications manager.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Pat. No. 11109256. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
Issued Patent US 11109256 (claims 1, 3, and 4)
A method for wireless communication at a base station, comprising:
A method for wireless communication at a user equipment (UE), comprising:
identifying a beam used for communicating with a user equipment (UE);
detecting a beam failure of a beam used for communicating with a secondary cell;
identifying one or more candidate beams available for communicating with the secondary cell, the one or more candidate beams being different from the failed beam;
comparing a quality of each of the candidate beams to a beam detection threshold in an attempt to identify a new beam for communicating with the secondary cell;
determining that the quality of each of the candidate beams is lower than the detection threshold; and
transmitting a reserved beam index value or a reserved beam quality value in a beam report to indicate that no new beam is identified for communicating with the secondary cell
transmitting a beam reporting configuration to the UE indicating whether the UE should transmit an indication of a quality of a new beam along with an indication of the new beam in a beam report when the beam used for communicating with the UE fails; and
receiving a beam reporting configuration indicating whether the UE should transmit an indication of the quality of a candidate beam of the one or more candidate beams in the beam report
receiving the beam report from the UE in accordance with the beam reporting configuration when the beam used for communicating with the UE fails.
determining that the beam reporting configuration indicates that the UE should transmit the indication of the quality of the candidate beam of the one or more candidate beams in the beam report; and
transmitting the indication of the quality of the candidate beam of the one or more candidate beams in the beam report based at least in part on the determining.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of Pat. No. 11109256 and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 11109256.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al  (US 2020/0059285 A1) IDS submitted by Applicant.
Regarding claims 1, 7, 13, and 19, Zhang teaches a method/apparatus/ non-transitory computer-readable medium for wireless communication at a base station (Abstract), comprising:
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Para. 0015; Aspects of the disclosure provide a non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to perform the method of beam failure handling):
identifying a beam used for communicating with a user equipment (UE) (Para. 0034; a beam training process may be performed to determine the control beam(s) serving the UE 120. During the beam training process, a quality of each beam pair link formed by one Tx beam of the base station 110 and a Rx beam of the UE 120 can be measured. Based on the quality measurements, a subset of beams with best qualities or qualities above a threshold can be determined for serving the UE; i.e. a beam to be used is identified during the beam training process); 
transmitting a beam reporting configuration to the UE indicating whether the UE should transmit an indication of a quality of a new beam along with an indication of the new beam in a beam report when the beam used for communicating with the UE fails (Paras. 0035-0036, 0039-0041, 0051, and 0056-0061; aspects of the present disclosure provide several beam failure recovery mechanisms to locate one or more new control beams such that the UE 120 can recover from the beam failure; UE 120 can report the beam pair link quality measurement results to the BS 110. For example, the report can include beam link qualities corresponding to a set of beams having a quality above a threshold. The steps of S202 and S203 can be performed periodically according to a beam pair link quality measurement configuration; based on the received measurement report, the BS 110 can detect the quality of the beam pair link of control beam 1 is below a threshold, and another beam (e.g., control beam 2) having a better beam link quality is available. Accordingly, the BS 110 can transmit a beam switching command to cause the UE 120 to switch from control beam 1 to control beam 2; Based on the transmitted dedicated preamble, the BS 110 can be informed of which candidate beam is to be used as a new control beam replacing a failed control beam; i.e. different options of reporting can be configured. The UE can send the measurement results back to the BS for the BS to select the new beam based on the measurements or the UE can select the beam and indicate the new beam to the BS); and 
receiving the beam report from the UE in accordance with the beam reporting configuration when the beam used for communicating with the UE fails (Paras. 0035-0036, 0039-0041, 0051, and 0056-0061; UE 120 can report the beam pair link quality measurement results to the BS 110. For example, the report can include beam link qualities corresponding to a set of beams having a quality above a threshold. The steps of S202 and S203 can be performed periodically according to a beam pair link quality measurement configuration; i.e. different options of reporting can be configured. The UE can send the measurement results back to the BS for the BS to select the new beam based on the measurements or the UE can select the beam and indicate the new beam to the BS).
Regarding claims 2, 8, 14, and 20, Zhang teaches the limitations of the previous claims.  Zhang further teaches further comprising: transmitting the beam reporting configuration indicating that the UE should transmit the indication of the quality of the new beam along with the indication of the new beam in the beam report when the beam used for communicating with the UE fails; and receiving the beam report indicating the new beam to be used for communicating with the UE and the quality of the new beam when the beam used for communicating with the UE fails (Paras. 0035-0036, 0039-0041, 0051, and 0056-0061; aspects of the present disclosure provide several beam failure recovery mechanisms to locate one or more new control beams such that the UE 120 can recover from the beam failure; UE 120 can report the beam pair link quality measurement results to the BS 110. For example, the report can include beam link qualities corresponding to a set of beams having a quality above a threshold. The steps of S202 and S203 can be performed periodically according to a beam pair link quality measurement configuration; based on the received measurement report, the BS 110 can detect the quality of the beam pair link of control beam 1 is below a threshold, and another beam (e.g., control beam 2) having a better beam link quality is available. Accordingly, the BS 110 can transmit a beam switching command to cause the UE 120 to switch from control beam 1 to control beam 2; Based on the transmitted dedicated preamble, the BS 110 can be informed of which candidate beam is to be used as a new control beam replacing a failed control beam; i.e. different options of reporting can be configured. The UE can send the measurement results back to the BS for the BS to select the new beam based on the measurements or the UE can select the beam and indicate the new beam to the BS).
Regarding claims 3, 9, 15, and 21, Zhang teaches the limitations of the previous claims.  Zhang further teaches further comprising: transmitting the beam reporting configuration indicating that the UE should not transmit the indication of the quality of the new beam along with the indication of the new beam in the beam report when the beam used for communicating with the UE fails; and receiving the beam report indicating the new beam to be used for communicating with the UE when the beam used for communicating with the UE fails, wherein the beam report does not indicate the quality of the new beam (Paras. 0035-0036, 0039-0041, 0051, and 0056-0061; aspects of the present disclosure provide several beam failure recovery mechanisms to locate one or more new control beams such that the UE 120 can recover from the beam failure; UE 120 can report the beam pair link quality measurement results to the BS 110. For example, the report can include beam link qualities corresponding to a set of beams having a quality above a threshold. The steps of S202 and S203 can be performed periodically according to a beam pair link quality measurement configuration; based on the received measurement report, the BS 110 can detect the quality of the beam pair link of control beam 1 is below a threshold, and another beam (e.g., control beam 2) having a better beam link quality is available. Accordingly, the BS 110 can transmit a beam switching command to cause the UE 120 to switch from control beam 1 to control beam 2; Based on the transmitted dedicated preamble, the BS 110 can be informed of which candidate beam is to be used as a new control beam replacing a failed control beam; i.e. different options of reporting can be configured. The UE can send the measurement results back to the BS for the BS to select the new beam based on the measurements or the UE can select the beam and indicate the new beam to the BS without needing to provide the quality measurements).
Regarding claims 4, 10, 16, and 22, Zhang teaches the limitations of the previous claims.  Zhang further teaches further comprising: receiving the beam report indicating that no new beam is identified by the UE for communicating with the base station; and initiating a beam failure recovery procedure based at least in part on receiving the beam report (Fig. 3; Paras. 005-0007 and 0067; when a candidate beam having a quality above a threshold is unavailable, or no dedicated physical PRACH preambles are configured for the UE, the contention-based beam recovery process is performed).
Regarding claims 5, 11, 17, and 23, Zhang teaches the limitations of the previous claims.  Zhang further teaches wherein receiving the beam report indicating that no new beam is identified by the UE for communicating with the base station comprises: receiving a reserved beam index value or a reserved beam quality value in the beam report indicating that no new beam is identified by the UE for communicating with the base station (Para. 0120; beam recovery request related information can be transmitted from the UE 120 to the eNB BS 810. For example, the beam recovery request related information can be an RRC message specifying when and which control beam of the gNB BS 110 will be used for transmission of a beam failure recovery request. In one example, the beam recovery request related information includes the failure type, including RA failure and beam recovery failure, the beam index and the measurement results of the different beams).
Regarding claims 6, 12, 18, and 24, Zhang teaches the limitations of the previous claims.  Zhang further teaches further comprising: receiving the beam report indicating that no new beam is identified for communicating with the base station and that communications with the base station is unrecoverable; and refraining from initiating a beam failure recovery procedure based at least in part on receiving the beam report (Paras. 0072; the UE 120 is configured with a list of neighboring cells that can be used as fallback cells. When a beam recovery failure occurs at a serving cell of the UE 120, the UE 120 can select a fallback cell from the list, and perform an initial access process to connect to the fallback cell. In one example, the UE 120 can be configured with a macro cell as a default fall back cell. When a beam recovery failure occurs, the UE can select the preconfigured macro cell to establish a connection. The macro cell can be a cell formed by a BS implementing an eNB node as specified by 3GPP LTE standards. Typically, a macro cell may have a higher transmission power and a larger serving area than a small cell formed by a TRP or BS implementing 3GPP 5G NR standards; i.e. the beam failure recovery is not performed and the UE tries to establish a connection with another base station).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474